Citation Nr: 0735785	
Decision Date: 11/14/07    Archive Date: 11/26/07

DOCKET NO.  05-00 139A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUES

1.  Entitlement to service connection for depression.

2.  Entitlement to service connection for seizures, to 
include as secondary to claimed depression.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

E.B. Joyner, Associate Counsel


INTRODUCTION

The veteran served on active duty from February 1985 to 
September 1990.  This matter comes before the Board of 
Veterans' Appeals (Board) on appeal from a January 2004 
rating decision issued by the Department of Veterans Affairs 
(VA) Regional Office (RO) in Roanoke, Virginia.  

In May 2007, a hearing before the undersigned Acting Veterans 
Law Judge was held.  A transcript of that hearing is of 
record.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the veteran 
if further action is required.


REMAND

The veteran claims that she is entitled to service connection 
for depression because it began during active service.  The 
veteran also claims that she is entitled to service 
connection for seizures because her preexisting seizures were 
aggravated by active service, to include the depression the 
veteran contends she suffered during such service.

With respect to the veteran's claim for service connection 
for depression, the Board notes that service medical records 
dated in March 1990 indicate that the veteran was seen for 
complaints of symptoms of depression, with anger and 
dysphoria noted.  The post-service medical evidence indicates 
that the veteran is currently diagnosed with depression.  
However, the veteran has never been afforded a VA examination 
for the purpose of determining the nature and etiology of her 
depression.  Therefore, a VA examination is "necessary" 
under 38 U.S.C.A. § 5103A(d).

The veteran's claim for service connection for seizures is 
inextricably intertwined with the veteran's claim for service 
connection for depression in so far as the veteran contends 
that her seizures were aggravated by the depression she 
suffered during service.  See Harris v. Derwinski, 1 Vet. 
App. 180, 183 (1991) (two issues are "inextricably 
intertwined" when they are so closely tied together that a 
final Board decision on one issue cannot be rendered until 
the other issue has been considered).  Additionally, the 
veteran has never undergone a VA examination for the purpose 
of determining the nature and etiology of her seizures.  
Therefore, a VA examination is warranted.  Id.

Accordingly, the case is REMANDED for the following action:

1.  After securing any necessary release 
forms, with full address information, all 
records of medical treatment which are 
not currently associated with the 
veteran's claims file should be 
requested.  Specifically, the veteran 
mentioned at the hearing that she was in 
receipt of psychiatric treatment from Dr. 
C. Blanchfield of Reston, Virginia (cited 
during her May 2007 Board hearing), as 
well as through VA.  All records obtained 
pursuant to this request must be included 
in the veteran's claims file.  If the 
search for such records has negative 
results, documentation to that effect 
should be included in the claims file.

2.  Then, the veteran should be afforded 
a VA psychiatric examination to determine 
the nature and etiology of her 
depression.  The veteran's claims file 
should be made available to the examiner 
prior to the examination, and the 
examiner is requested to review the 
entire claims file in conjunction with 
the examination.  

All tests and studies deemed necessary by 
the examiner should be performed.  Based 
on a review of the claims file and the 
clinical findings of the examination, the 
examiner is requested to provide a mental 
health diagnosis.  The examiner is also 
requested to offer an opinion as to 
whether it is at least as likely as not 
(e.g., a 50 percent or greater 
probability) that the veteran's 
depression, if present, is related to her 
period of active service.  

A complete rationale should be given for 
all opinions and conclusions expressed in 
a typewritten report.

3.  The veteran should also be scheduled 
for a VA examination, with an appropriate 
examiner, to determine the nature and 
etiology of her seizures.  The veteran's 
claims file should be made available to 
the examiner prior to the examination, 
and the examiner is requested to review 
the entire claims file in conjunction 
with the examination.  

All tests and studies deemed necessary by 
the examiner should be performed.  Based 
on a review of the claims file and the 
clinical findings of the examination, the 
examiner is requested to provide a 
diagnosis with respect to the veteran's 
seizures.  

As to the claimed seizures, the examiner 
should note whether this claimed disorder 
constitutes a current and chronic 
disability.  If so, the examiner should 
render an opinion as to whether such 
disorder clearly and unmistakably 
preexisted service.  If so, the examiner 
should then render an opinion as to 
whether there is clear and unmistakable 
evidence that such disorder was not 
permanently worsened in service.  If the 
disorder is not found to have clearly and 
unmistakably preexisted service, the 
examiner must render an opinion as to 
whether it is at least as likely as not 
that such disorder was first manifest in 
service.

The examiner should also provide an 
opinion as to whether it is at least as 
likely as not that the veteran's 
depression has had the secondary effect 
of permanently worsening the veteran's 
seizures.

A complete rationale should be given for 
all opinions and conclusions expressed in 
a typewritten report.

4.  After completion of the above 
development, the veteran's claims of 
entitlement to service connection for 
depression and seizures should be 
readjudicated, with consideration of 
38 C.F.R. § 3.310 for the seizures claim 
if and only if service connection for 
depression is granted.  If the 
determination of either claim remains 
adverse to the veteran, she and her 
representative should be furnished with a 
Supplemental Statement of the Case and 
given an opportunity to respond.

Then, if indicated, this case should be returned to the Board 
for the purpose of appellate disposition.  

The veteran has the right to submit additional evidence and 
argument on this matter.  Kutscherousky v. West, 12 Vet. App. 
369 (1999).  

This appeal must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).  



_________________________________________________
A. C. MACKENZIE
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).

